Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.1 Page 1 of 23



 1   Jeffrey N. Goldberg (SBN 217555)
 2
     jeff@jeffreyngoldberglaw.com
     THE LAW OFFICES OF JEFFREY N. GOLDBERG, P.C.
 3   11601 Wilshire Blvd., Ste 500
 4   Los Angeles, California 90025
     Tel.: (310) 765-2988
 5   Fax: (310) 943-2765
 6
     Attorney for Plaintiff
 7   Crypto Asset Fund, LLC
 8

 9                       UNITED STATES DISTRICT COURT

10                     SOUTHERN DISTRICT OF CALIFORNIA
11
     CRYPTO ASSET FUND, LLC, a         )              '20CV0438 MMA AHG
                                           CASE NO.: _______
12
     Delaware limited liability company,
                                       )
13                                     )   COMPLAINT FOR:
14           Plaintiff,                )
                                       )   VIOLATIONS OF (1) THE
15    vs.                              )   SECURITIES ACT OF 1933, (2) THE
16                                     )   SECURITIES EXCHANGE ACT OF
     HOARD, INCORPORATED, a            )   1934, (3) CALIFORNIA’S
17   Delaware corporation; JASON       )   CORPORATE SECURITIES LAW
18   DAVIS, an individual; and DOES 1- )   OF 1968 & (4) CALIFORNIA’S
     10, inclusive,                    )   UNFAIR COMPETITON LAW AND
19                                     )   CLAIMS FOR (5) BREACH OF
20           Defendants.               )   CONTRACT, (6) BREACH OF THE
                                       )   COVENANT OF GOOD FAITH &
21                                     )   FAIR DEALING, (7) UNJUST
22                                     )   ENRICHMENT, (8) CONVERSION,
                                       )   (9) PROMISSORY ESTOPPEL, (10)
23                                     )   FRAUD & (11) NEGLIGENT
24                                     )   MISREPRESENTATION
                                       )
25                                     )   AND DEMAND FOR JURY TRIAL
26                                     )
                                       )
27                                     )
28                                     )

                                       -1-
                        COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.2 Page 2 of 23



 1                                       JURISDICTION
 2         1.       This Court has subject matter jurisdiction over this action pursuant to
 3   28 U.S.C. § 1331, 28 U.S.C. § 1367, 15 U.S.C. § 77v, and 15 U.S.C. § 78aa because
 4   Plaintiff alleges violations of the Securities Act of 1933 and Securities Exchange
 5   Act of 1934.
 6         2.       This Court has personal jurisdiction over Defendants because
 7   Defendants either conduct business in this District or are present in this District for
 8   jurisdictional purposes. Defendants have sufficient minimum contacts with this
 9   District as to render the exercise of jurisdiction by this Court permissible under
10   traditional notions of fair play and substantial justice. Defendants solicited investors
11   in this District and obtained money or valuable cryptocurrency from those investors,
12   including Plaintiff.
13         3.       Defendants have purposefully availed themselves of the benefits of
14   operating in this jurisdiction, and this Court may exercise personal jurisdiction over
15   Defendants.
16                                NATURE OF THE ACTION
17         4.       Plaintiff brings this action against Defendants for their violations of the
18   Securities Act of 1933 (the “Securities Act”), the Securities Exchange Act of 1934
19   (the “Exchange Act”), California’s Corporate Securities Law of 1968 (the
20   “California Securities Law”), and California’s Unfair Competition Law and for
21   breach of contract, breach of the covenant of good faith and fair dealing, unjust
22   enrichment, conversion, promissory estoppel, fraud, and negligent
23   misrepresentation.
24         5.       Plaintiff seeks rescission, compensatory damages, including lost
25   profits, restitution, disgorgement of profits, pre- and post-judgment interest at the
26   statutory legal rate of 10% pursuant to Section 3289(b) of the California Civil Code,
27   awards of costs and attorneys’ fees pursuant to Section 1021.5 of the California
28

                                           -1-
                            COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.3 Page 3 of 23



 1   Civil Code, and punitive damages in an amount sufficient to punish and deter
 2   Defendants.
 3         6.      Plaintiff also seeks injunctive relief to enjoin Defendants’ unfair,
 4   unlawful, and fraudulent business acts and practices, including an order prohibiting
 5   Defendants from continuing to offer and sell unregistered, non-exempt securities.
 6                                          PARTIES
 7         7.      Plaintiff Crypto Asset Fund, LLC (“CAF”) is a Delaware limited
 8   liability company with members, including its managing member, who reside in San
 9   Diego County, California.
10         8.      Plaintiff is informed and believes that defendant Hoard, Incorporated
11   (“Hoard”) is a Delaware corporation with its principal place of business in North
12   Carolina.
13         9.      Plaintiff is informed and believes that defendant Jason Davis is the
14   CEO of Hoard who resides in North Carolina or elsewhere in the United States.
15         10.     Plaintiff is ignorant of the true names and capacities of the Defendants
16   sued herein as Does 1 – 10 and therefore sue said Defendants by such fictitious
17   names. Plaintiff will amend this Complaint to allege the true names and capacities
18   when the same has been ascertained. All of the Doe Defendants and each of them
19   were the agents and principals of all of the other defendants and were acting in the
20   course and scope of their authority and in concert with one another.
21                                           VENUE
22         11.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, 15 U.S.C.
23   § 77v, and 15 U.S.C. § 78aa because: (a) the conduct at issue took place and had an
24   effect in this judicial District; (b) a substantial part of the events or omissions giving
25   rise to Plaintiff’s claims occurred in this District; and (c) Defendants have received
26   substantial compensation and other transfers of money by transacting business in
27   this District and engaging in activities that have an effect in this District.
28

                                          -2-
                           COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.4 Page 4 of 23



 1                              FACTUAL ALLEGATIONS
 2           12.   On July 25, 2017, the Securities and Exchange Commission (“SEC”)
 3   issued an investigative report (commonly referred to as the “DAO Report”)
 4   cautioning market participants that offers and sales of digital assets conducted by
 5   organizations using distributed ledger or blockchain technology are subject to the
 6   requirements of the federal securities laws. The SEC explained that “[s]uch offers
 7   and sales, have been referred to, among other things, as ‘Initial Coin Offerings’ or
 8   ‘Token Sales.’”1
 9           13.   In 2018, Defendants conducted an initial coin offering for “OAR
10   tokens” to be used on the “Hoard” network that Defendants represented to Plaintiff
11   they were building out for launch and eventual widescale utilization and mass
12   market adoption as a means of transferring cryptocurrencies between users. Davis
13   came from a banking background and Defendants billed their beta app as “the
14   Venmo of Crypto.” Defendants offered and sold OAR tokens without registering
15   with the SEC. The OAR tokens are securities, however, and no applicable
16   exemption existed which excused Defendants from the federal registration
17   requirements or state registration requirements where Defendants were offering and
18   selling these OAR token securities (for example, as relevant to Plaintiff in this
19   action, in California). Indeed, the purchase agreement utilized by Defendants
20   acknowledges that OAR tokens are securities and that “[t]he Purchaser enters into
21   this Agreement with the predominant expectation that he, she or it, as the case may
22   be, will profit upon the successful development and Network Launch arising from
23   the efforts of the Company and its employees to develop and market the Network
24   and the Network Launch and related sale of the Tokens.”
25           14.   In or about May 2018, Plaintiff and Defendants entered into an
26   agreement whereby Plaintiff purchased OAR tokens for $175,000.00 as part of one
27

28   1
         https://www.sec.gov/news/press-release/2017-131

                                         -3-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.5 Page 5 of 23



 1   of “2 private tranches” of OAR token sales which Defendants represented would be
 2   followed by a public offering. In a successful effort to extract much needed cash
 3   from Plaintiff, Hoard CEO Davis had warned Plaintiff at the end of April: “Both
 4   rounds are running concurrently. We're open for contributions now. We're closing
 5   when they are filled. You've got some time but do not delay. Our broker dealer
 6   partners are about to make some big swings in May to close the sale out.” Davis
 7   continued his aggressive pitch: “Expecting $500k-$1m to come in this week. Double
 8   that next week. Middle of May it should be balls to the wall. Your timing is
 9   impeccable.”
10           15.   On or about April 11, 2019, the SEC released a “Spotlight on Initial
11   Coin Offerings (ICOs)” in which it noted that “[c]ompanies and individuals are
12   increasingly considering initial coin offerings (ICOs) as a way to raise capital or
13   participate in investment opportunities” which “bring increased risk of fraud and
14   manipulation because the markets for these assets are less regulated than traditional
15   capital markets.” Among the “5 things you need to know about ICOs” per the SEC
16   were the fact that “ICOs can be securities offerings,” “they may need to be
17   registered,” and “ICOs may pose substantial risks.” The SEC also reiterated its
18   position set forth in the DAO Report: “As SEC Chairman Jay Clayton has stated,
19   tokens and offerings that feature and market the potential for profits based on the
20   entrepreneurial or managerial efforts of others contain the hallmarks of a security
21   under U.S. law.”2
22           16.   In July 2019, when Plaintiff attempted to follow up with Defendants
23   regarding the status of its investment, it received a notification from Google saying
24   that the message was undeliverable because Davis had apparently disabled his
25   jason@hoardinvest.com email address. Defendants never publicly launched the
26   Hoard network and never took the myriad necessary steps in that direction which
27

28   2
         https://www.sec.gov/ICO

                                         -4-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.6 Page 6 of 23



 1   they represented to Plaintiff they had the ability to take and intended to take in order
 2   to induce Plaintiff to purchase the OAR token securities which are now worthless
 3   and have no practical application or use. Hoard’s website has also been disabled
 4   and its industry standard “whitepaper” has similarly been removed from the internet
 5   by Defendants.
 6         17.    Among other indicia of a securities offering, Defendants touted that the
 7   OAR tokens received in exchange for investors’ investments would be worth more
 8   than the moneys they paid. Additionally, Defendants created a sense of urgency for
 9   investors including Plaintiff to make their investments to capitalize on the profit
10   potential of the investment. Plaintiff and other investors reasonably expected that
11   the value of OAR tokens received in exchange for their investments would grow as
12   the result of Hoard’s successful launch and cultivation of its network.
13         18.    Under the federal securities laws, the definition of a security includes
14   an “investment contract.” The United States Supreme Court has defined
15   “investment contract” as a contract, transaction, or scheme whereby a person invests
16   his or her money in a common enterprise and is led to expect profits solely from the
17   efforts of the promoter or a third party. S.E.C. v. Howey, 328 U.S. 293, 299 (1946).
18         19.    Plaintiff and other investors invested their money in OAR tokens.
19   Investors paid either U.S. dollars or with cryptocurrency such as Ether to purchase
20   their OAR tokens from Defendants. Such an investment is the type of contribution
21   of value that creates an investment contract.
22         20.    By purchasing OAR tokens, Plaintiff joined Defendants in the
23   “common enterprise” of establishing the Hoard network, where OAR tokens would
24   be the established and sole “currency.”
25         21.    Through their words and actions, Defendants led investors including
26   Plaintiff to expect a profit from the purchase of OAR tokens. Defendants introduced
27   OAR tokens as the exclusive means of utilizing the Hoard network and made clear
28   to potential investors that the tokens would be issued in a limited supply. Potential

                                         -5-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.7 Page 7 of 23



 1   investors logically concluded that the development and growth of the Hoard
 2   network would create additional demand for OAR tokens and increase their value.
 3         22.    When Plaintiff invested in OAR tokens, the Hoard network had no
 4   practical functionality and had not been launched for public use. Plaintiff had no
 5   power to bring about the full implementation of the platform, and it relied on
 6   Defendants’ managerial and entrepreneurial efforts to make the network fully
 7   available to the public, as Defendants had promised.
 8         23.    Defendants have sole control over the money they raised through sales
 9   of OAR tokens and the management of those funds in connection with the Hoard
10   network.
11         24.    OAR token investors had to rely on Defendants to: (a) market the sale
12   of OAR tokens and generate publicity by posting on message boards, social media,
13   and other outlets, and (b) raise the necessary funding to finance the build out of the
14   Hoard network. Investors have to rely on Defendants to: (a) manage the funds that
15   have been raised from OAR token investors, (b) develop and build the Hoard
16   network, and (c) market the Hoard network concept to potential users and seek mass
17   adoption of the platform.
18         25.    Investors in the OAR tokens had no power or control over their
19   investments once they handed their payment over to Defendants. Defendants
20   controlled all pertinent information about the company, managed the development
21   of the network which they have apparently abandoned, and chose what types of
22   information to provide to investors and when that information was disseminated.
23         26.    The requirements of the Securities Act, the Exchange Act, and the
24   California Securities Law are designed to protect investors by ensuring that they are
25   provided adequate, truthful, and materially complete information upon which to
26   base their investment decisions. California’s Unfair Competition Law is an
27   important law enforcement tool designed to protect consumers from unfair,
28

                                         -6-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.8 Page 8 of 23



 1   unlawful, and fraudulent business acts and practices and to deter and punish
 2   wrongdoing.
 3         27.       Through this action, Plaintiff seeks relief for itself, to protect California
 4   consumers, and to deter and punish Defendants’ wrongdoing.
 5                                      CLAIMS ALLEGED
 6                                         COUNT 1
 7
                      Violation of the Securities Act (15 U.S.C. § 77l(a)(2))
                                    (Against All Defendants)
 8

 9         28.       Plaintiff repeats and re-alleges each and every allegation above as if set
10   forth herein.
11         29.       The Securities Act prohibits the offer and sale of a security by the use
12   of any means or instruments of transportation or communication in interstate
13   commerce or of the mails, by means of a prospectus or oral communication, which
14   includes an untrue statement of a material fact or omits to state a material fact
15   necessary in order to make the statements, in the light of the circumstances under
16   which they were made, not misleading.
17         30.       The Securities Act grants Plaintiff a private right of action for damages
18   against Defendants for their violations of this provision.
19         31.       In marketing the OAR token to prospective investors, including
20   Plaintiff, Defendants unlawfully made use of means or instruments of transportation
21   or communication in interstate commerce or of the mails or by means of a
22   prospectus or oral communication to make an untrue statement of material fact
23   and/or omitted to state a material fact necessary in order to make their statements, in
24   light of the circumstances they were made, not misleading.
25         32.       Defendants “offered” and “sold” securities within the meaning of the
26   Securities Act because they solicited Plaintiff’s and others’ investments in the Hoard
27   network and OAR tokens, actively and knowingly participated in the offer and sale
28

                                            -7-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.9 Page 9 of 23



 1   of OAR tokens to Plaintiff and others, and/or offered or sold OAR tokens they held
 2   or controlled to Plaintiff. OAR tokens are not subject to any applicable exemption.
 3         33.       By reason of the foregoing, Defendants have violated 15 U.S.C. §§
 4   77l(a)(2).
 5         34.       Defendants’ violations of the Securities Act were a substantial factor in
 6   causing Plaintiff damages in connection with its purchase of OAR token securities.
 7   As such, Defendants are liable to Plaintiffs for compensatory damages or rescission.
 8                                          COUNT 2
 9
                        Violation of the Securities Act (15 U.S.C. § 77o(a))
                                       (Against Jason Davis)
10

11         35.       Plaintiff repeats and re-alleges each and every allegation above as if set

12   forth herein.

13         36.       Section 15 of the Securities Act provides for joint and several liability

14   for “controlling persons” who had sufficient power or influence over a person or

15   entity that violated federal securities laws:

16                   Every person who, by or through stock ownership,

17                   agency, or otherwise, or who, pursuant to or in

18                   connection with an agreement or understanding with one

19                   or more other persons by or through stock ownership,

20                   agency, or otherwise, controls any person liable under

21                   section 77k or 77l of this title, shall also be liable jointly

22                   and severally with and to the same as extent as such

23                   controlled person to any person to whom such controlled

24                   person is liable, unless the controlling person had no

25                   knowledge of or reasonable ground to believe in the

26                   existence of the facts by reason of which the liability of

27                   the controlled person is alleged to exist.

28   15 U.S.C. § 77o(a).

                                            -8-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.10 Page 10 of 23



  1         37.       Defendant Jason Davis is subject to liability by virtue of his top-level
  2   executive position with Hoard and his significant influence and supervisory
  3   authority over it. Jason Davis is a “controlling person” within the meaning of
  4   Section 15(a) of the Securities Act, 15 U.S.C. § 77o.
  5         38.       Davis’ role as a “controlling person” of entities or persons who violated
  6   Section 15 of the Securities Act was a substantial factor in causing Plaintiffs
  7   damages.
  8                                         COUNT 3
  9
                        Violation of the Securities Act (15 U.S.C. § 77q(a))
                                     (Against All Defendants)
 10

 11         39.       Plaintiff repeats and re-alleges each and every allegation above as if set
 12   forth herein.
 13         40.       The Securities Act prohibits the use of any means or instruments of
 14   transportation or communication in interstate commerce or by use of the mails,
 15   directly or indirectly (1) to employ any device, scheme, or artifice to defraud, or
 16   (2) to obtain money or property by means of any untrue statement of a material fact
 17   or any omission to state a material fact necessary in order to make the statements
 18   made, in light of the circumstances under which they were made, not misleading; or
 19   (3) to engage in any transaction, practice, or course of business which operates or
 20   would operate as a fraud or deceit upon the purchaser. 15 U.S.C. § 77q(a).
 21         41.       Defendants unlawfully used interstate commerce and/or the mails to
 22   employ a device, scheme, or artifice to defraud purchasers of OAR tokens, to obtain
 23   money or property from those purchasers by means of untrue statements of material
 24   facts and omissions to state material facts necessary in order to make the statements
 25   they made, in light of the circumstances under which they were made, not
 26   misleading, and to engage in transactions, practices, and courses of business which
 27   operated and operate as a fraud or deceit upon the purchasers of OAR tokens.
 28

                                            -9-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.11 Page 11 of 23



  1         42.       By reason of the foregoing, Defendants have violated 15 U.S.C. §§
  2   77q(a).
  3         43.       Defendants’ violations of the Securities Act were a substantial factor in
  4   causing Plaintiff damages in connection with its purchase of OAR token securities.
  5   As such, Defendants are liable to Plaintiff for compensatory damages or rescission.
  6                                     COUNT 4
  7
         Violation of the Exchange Act (15 U.S.C. § 78j(b) & 17 CFR § 240.10b-5 )
                                 (Against All Defendants)
  8

  9         44.       Plaintiff repeats and re-alleges each and every allegation above as if set
 10   forth herein.
 11         45.       The Exchange Act prohibits the direct or indirect use of any means or
 12   instrumentality of interstate commerce or of the mails (a) To employ any device,
 13   scheme, or artifice to defraud, (b) To make any untrue statement of a material fact or
 14   to omit to state a material fact necessary in order to make the statements made, in
 15   the light of the circumstances under which they were made, not misleading, or (c)
 16   To engage in any act, practice, or course of business which operates or would
 17   operate as a fraud or deceit upon any person, in connection with the purchase or sale
 18   of any security.
 19         46.       Defendants knowingly and intentionally or recklessly used interstate
 20   commerce and/or the mails to employ a device, scheme, or artifice to defraud
 21   investors, to obtain money or property from investors by means of untrue statements
 22   of material facts and omissions to state material facts necessary in order to make the
 23   statements they made, in light of the circumstances under which they were made,
 24   not misleading, and to engage in transactions, practices, and courses of business
 25   which operated and operate as a fraud or deceit upon the purchasers of OAR tokens.
 26         47.       Plaintiff reasonably relied to its detriment on the material
 27   misrepresentations made by Defendants and upon the expectation that they would
 28   disclose all material facts relating to Plaintiff’s potential and actual investment in

                                            - 10 -
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.12 Page 12 of 23



  1   OAR tokens, including all material facts regarding their ability and plans to release
  2   and distribute OAR tokens to investors for use on the Hoard network.
  3         48.       Defendants’ lack of appropriate preparation for, intentional and
  4   concealed use of limited resources including time and money, and failed, if even
  5   attempted, execution of the token sale and launch of a functioning network
  6   proximately caused Plaintiff damages, including the complete loss of its principal
  7   investments and lost profits.
  8         49.       By reason of the foregoing, Defendants have violated 15 U.S.C. §§
  9   77q(a) and are liable to Plaintiff for compensatory damages or rescission.
 10                                          COUNT 5
 11
                          Violation of the Exchange Act (15 U.S.C. § 78t)
                                       (Against Jason Davis)
 12

 13         50.       Plaintiffs repeat and re-allege each and every allegation above as if set

 14   forth herein.

 15         51.       The Exchange Act provides for joint and several liability

 16   for “controlling persons” who had sufficient power or influence over a person or

 17   entity that violated federal securities laws:

 18                   Every person who, directly or indirectly, controls any

 19                   person liable under any provision of this chapter or of

 20                   any rule or regulation thereunder shall also be liable

 21                   jointly and severally with and to the same extent as such

 22                   controlled person to any person to whom such controlled

 23                   person is liable (including to the Commission in any

 24                   action brought under paragraph (1) or (3) of section

 25                   78u(d) of this title), unless the controlling person acted in

 26                   good faith and did not directly or indirectly induce the act

 27                   or acts constituting the violation or cause of action.

 28   15 U.S.C. § 78t.

                                             - 11 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.13 Page 13 of 23



  1         52.       Defendant Jason Davis is subject to liability by virtue of his top-level
  2   executive position with Hoard and his significant influence and supervisory
  3   authority over it. Davis is a “controlling person” within the meaning of Section
  4   15(a) of the Securities Act, 15 U.S.C. § 78t.
  5         53.       As a “controlling person,” Davis proximately caused Plaintiff damages.
  6                                           COUNT 6
  7
                                Violation of Cal. Corp. Code § 25110
                                      (Against All Defendants)
  8

  9         54.       Plaintiff repeats and re-alleges each and every allegation above as if set
 10   forth herein.
 11         55.       It is unlawful for any person to offer or sell in California any security in
 12   an issuer transaction that is subject to qualification but has not been qualified and is
 13   not exempt.
 14         56.       Defendants “offered” and “sold” securities within the meaning of the
 15   Corporate Securities Law of 1968 because they solicited Plaintiffs’ and others’
 16   investments in the OAR tokens, actively and knowingly participated in the offer and
 17   sale of OAR tokens to Plaintiff and others, and/or offered or sold OAR tokens they
 18   held or controlled to Plaintiff.
 19         57.       By reason of the foregoing, Defendants have violated Cal. Corp. Code
 20   § 25110.
 21         58.       Pursuant to Cal. Corp. Code § 25503, Plaintiff is entitled to rescission
 22   to recover the consideration paid for the OAR token securities, plus interest at the
 23   legal rate of 10%.
 24                                           COUNT 7
 25                             Violation of Cal. Corp. Code § 25130
                                      (Against All Defendants)
 26

 27         59.       Plaintiffs repeat and re-allege each and every allegation above as if set
 28   forth herein.

                                             - 12 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.14 Page 14 of 23



  1         60.       It is unlawful for any person to offer or sell in California any security in
  2   a nonissuer transaction that is subject to qualification but has not been qualified and
  3   is not exempt.
  4         61.       Defendants “offered” and “sold” securities within the meaning of the
  5   Corporate Securities Law of 1968 because they solicited Plaintiff’s and others’
  6   investments in OAR tokens, actively and knowingly participated in the offer and
  7   sale of OAR tokens to Plaintiff and others, and/or offered or sold OAR tokens they
  8   held or controlled to Plaintiff.
  9         62.       By reason of the foregoing, Defendants have violated Cal. Corp. Code
 10   § 25130.
 11         63.       Pursuant to Cal. Corp. Code § 25503, Plaintiff is entitled to rescission
 12   to recover the consideration paid for the OAR token securities, plus interest at the
 13   legal rate of 10%.
 14                                           COUNT 8
 15
                                Violation of Cal. Corp. Code § 25504
                                        (Against Jason Davis)
 16

 17         64.       Plaintiff repeats and re-alleges each and every allegation above as if set
 18   forth herein.
 19         65.       Every person who directly or indirectly controls a person liable under
 20   Section 25501 or 25503, every partner in a firm so liable, every principal executive
 21   officer or director of a corporation so liable, every person occupying a similar status
 22   or performing similar functions, every employee of a person so liable who
 23   materially aids in the act or transaction constituting the violation, and every broker-
 24   dealer or agent who materially aids in the act or transaction constituting the
 25   violation, are also liable jointly and severally with and to the same extent as such
 26   person, unless the other person who is so liable had no knowledge of or reasonable
 27   grounds to believe in the existence of the facts by reason of which the liability is
 28   alleged to exist.

                                             - 13 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.15 Page 15 of 23



  1         66.       Defendant Jason Davis is subject to liability by virtue of his top-level
  2   executive position with Hoard and his significant influence and supervisory
  3   authority over it. Jason Davis is a “controlling person” within the meaning of the
  4   California Securities Law.
  5         67.       As a “controlling person,” Davis jointly and severally liable to Plaintiff.
  6                                           COUNT 9
  7
                                Violation of Cal. Corp. Code § 25401
                                      (Against All Defendants)
  8

  9         68.       Plaintiff repeats and re-alleges each and every allegation above as if set
 10   forth herein.
 11         69.       It is unlawful for any person to offer or sell a security in this state, or to
 12   buy or offer to buy a security in this state, by means of any written or oral
 13   communication that includes an untrue statement of a material fact or omits to state
 14   a material fact necessary to make the statements made, in the light of the
 15   circumstances under which the statements were made, not misleading.
 16         70.       Defendants offered and sold securities in California within the meaning
 17   of the California Securities Law by means of written and oral communications that
 18   included untrue statements of material fact and which omitted to state material facts
 19   necessary to make the statements made, in the light of the circumstances under
 20   which the statements were made, not misleading.
 21         71.       By reason of the foregoing, Defendants have violated Cal. Corp. Code
 22   § 25401.
 23         72.       Pursuant to Cal. Corp. Code § 25501, Plaintiff is entitled to rescission
 24   to recover the consideration paid for the OAR token securities, plus interest at the
 25   legal rate of 10%.
 26

 27

 28

                                             - 14 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.16 Page 16 of 23



  1                                    COUNT 10
  2
        Unfair Business Acts or Practices (Cal. Bus. & Prof. Code §§ 17200 et seq.)
                                (Against All Defendants)
  3

  4         73.       Plaintiff repeats and re-alleges each and every allegation above as if set
  5   forth herein.
  6         74.       The acts and practices of Defendants offend established public policy
  7   and/or are immoral, unethical, oppressive, unscrupulous or substantially injurious to
  8   consumers. Defendants therefore engaged in unfair business acts and practices
  9   within the meaning of Cal. Bus. & Prof. Code §§17200 et seq.
 10         75.       Defendants’ unfair business acts or practices were a substantial factor
 11   in causing Plaintiff to lose money or property in which it had a vested interest.
 12         76.       Plaintiff is entitled to recover restitution and disgorgement of profits
 13   and seeks injunctive relief to enjoin Defendants’ unfair business acts and practices
 14   which are ongoing.
 15                                    COUNT 11
 16    Unlawful Business Acts or Practices (Cal. Bus. & Prof. Code §§ 17200 et seq.)
                                (Against All Defendants)
 17

 18         77.       Plaintiff repeats and re-alleges each and every allegation above as if set
 19   forth herein.
 20         78.       By violating various statutes, rules, and regulations, including without
 21   limitation those referenced above and 15 U.S.C. § 77e(a), 15 U.S.C. § 77e(c),
 22   Defendants engaged in unlawful business practices within the meaning of Cal. Bus.
 23   & Prof. Code §§17200 et seq.
 24         79.       Defendants’ unlawful business acts or practices were a substantial
 25   factor in causing Plaintiff to lose money or property in which it had a vested interest.
 26         80.       Plaintiff is entitled to recover restitution and disgorgement of profits
 27   and seeks injunctive relief to enjoin Defendants’ unlawful business acts and
 28   practices which are ongoing.

                                             - 15 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.17 Page 17 of 23



  1                                   COUNT 12
  2
      Fraudulent Business Acts or Practices (Cal. Bus. & Prof. Code §§ 17200 et seq.)
                                (Against All Defendants)
  3

  4         81.       Plaintiff repeats and re-alleges each and every allegation above as if set
  5   forth herein.
  6         82.       Defendants’ business acts or practices were likely to deceive consumers
  7   and therefore Defendants engaged in fraudulent business practices within the
  8   meaning of Cal. Bus. & Prof. Code §§17200 et seq.
  9         83.       Defendants’ fraudulent business acts or practices were a substantial
 10   factor in causing Plaintiff to lose money or property in which it had a vested interest.
 11         84.       Plaintiff is entitled to recover restitution and disgorgement of profits
 12   and seek injunctive relief to enjoin Defendants’ unlawful business acts and practices
 13   which are ongoing.
 14                                          COUNT 13
 15                                      Breach of Contract
                                    (Against Hoard, Incorporated)
 16

 17         85.       Plaintiff repeats and re-alleges each and every allegation above as if set
 18   forth herein.
 19         86.       Pursuant to Hoard’s offer to sell OAR tokens, Plaintiff and Hoard
 20   entered into an agreement whereby Plaintiff purchased OAR tokens from
 21   Defendants.
 22         87.       Plaintiff did all, or substantially all, of the significant things that the
 23   agreements required or was excused from having to do so.
 24         88.       Hoard breached its obligations under the agreement.
 25         89.       Hoard’s breaches of contract were a substantial factor in causing
 26   Plaintiff damages.
 27

 28

                                             - 16 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.18 Page 18 of 23



  1                                        COUNT 14
  2
                      Breach of the Covenant of Good Faith and Fair Dealing
                                  (Against Hoard, Incorporated)
  3

  4         90.       Plaintiff repeats and re-alleges each and every allegation above as if set
  5   forth herein.
  6         91.       Under California law, every contract has an implied covenant of good
  7   faith and fair dealing which requires that the parties refrain from doing anything to
  8   unfairly interfere with the right of the other party to receive the benefits of the
  9   contract.
 10         92.       Hoard breached the covenant of good faith and fair dealing when it
 11   failed to build and launch its network, and failed to release and distribute functional
 12   OAR tokens to investors including Plaintiff.
 13         93.       Hoard’s breaches of the covenant of good faith and fair dealing were a
 14   substantial factor in causing Plaintiff damages.
 15                                         COUNT 15
 16                                     Unjust Enrichment
                                      (Against All Defendants)
 17

 18         94.       Plaintiff repeats and re-alleges each and every allegation above as if set
 19   forth herein.
 20         96.       As a result of their failure to build and launch the Hoard network and
 21   failure to release and distribute functional OAR tokens to investors including
 22   Plaintiff, Defendants have been unjustly enriched at the expense of Plaintiff.
 23         97.       Plaintiff is entitled to recover monies from Defendants to remedy such
 24   unjust enrichment, including the return of all purchase proceeds, reimbursement for
 25   services rendered, and pre-judgment interest at the statutory legal rate of 10%.
 26

 27

 28

                                            - 17 -
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.19 Page 19 of 23



  1                                         COUNT 16
  2
                                            Conversion
                                      (Against All Defendants)
  3

  4         98.       Plaintiff repeats and re-alleges each and every allegation above as if set
  5   forth herein.
  6         99.       Plaintiff had a right to have Defendants devote the proceeds of its and
  7   other investors’ investments to development of the network and to the successful
  8   completion of a token sale and distribution of OAR tokens.
  9         100. Defendants intentionally and substantially interfered with Plaintiff’s
 10   right by failing to develop the network and by preventing Plaintiff from having
 11   access to OAR tokens of any value or at all.
 12         101. Defendants did so without Plaintiff’s consent.
 13         102. Defendants’ conduct was a substantial factor in causing Plaintiff harm.
 14   In addition to seeking compensatory damages, because of the malicious, oppressive,
 15   and fraudulent nature of the conduct of Defendants, Plaintiff also seeks punitive
 16   damages in an amount sufficient to punish and deter them.
 17                                         COUNT 17
 18                                     Promissory Estoppel
                                      (Against All Defendants)
 19

 20         103. Plaintiff repeats and re-alleges each and every allegation above as if set
 21   forth herein.
 22         104. Defendants made a promise to build and launch the network and to
 23   release and distribute valuable OAR tokens to investors including Plaintiff.
 24         105. Defendants, however, did not intend to perform this promise when they
 25   made it.
 26         106. Defendants intended that Plaintiff rely on their promise.
 27         107. Plaintiff reasonably relied on Defendants’ promise.
 28

                                            - 18 -
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.20 Page 20 of 23



  1         108. Defendants did not build and launch the network or release and
  2   distribute functional OAR tokens to investors including Plaintiff.
  3         109. Plaintiff’s reliance on Defendants’ promise was a substantial factor in
  4   causing Plaintiff harm.
  5                                       COUNT 18
  6
                                             Fraud
                                    (Against All Defendants)
  7

  8         110. Plaintiff repeats and re-alleges each and every allegation above as if set
  9   forth herein.
 10         111. Defendants had a duty to accurately and completely disclose material
 11   information to Plaintiff regarding its potential and actual investment in OAR tokens.
 12         112. Defendants induced Plaintiff to purchase OAR tokens by making
 13   material, false representations and/or omissions that they knew to be false and/or
 14   materially incomplete or which were made recklessly without regard for their truth.
 15         113. Defendants intended that Plaintiff rely on their misrepresentations.
 16         114. Plaintiff reasonably relied to its detriment on the material
 17   misrepresentations made by Defendants and upon the expectation that Defendants
 18   would disclose all material facts.
 19         115. Plaintiff’s reliance was a substantial factor in causing Plaintiff
 20   damages. In addition to seeking compensatory damages, because of the malicious,
 21   oppressive, and fraudulent nature of the conduct of Defendants, Plaintiff also seeks
 22   punitive damages in an amount sufficient to punish and deter them.
 23                                       COUNT 19
 24                               Negligent Misrepresentation
                                   (Against All Defendants)
 25

 26         116. Plaintiff repeats and re-alleges each and every allegation above as if set
 27   forth herein.
 28

                                          - 19 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.21 Page 21 of 23



  1         117. Defendants induced Plaintiff to purchase OAR tokens by making
  2   material misrepresentations and/or omissions for which they had no reasonable
  3   grounds to believe to be true and complete.
  4         118. Defendants intended that Plaintiff rely on their misrepresentations.
  5         119. Plaintiff reasonably relied to its detriment on the material
  6   misrepresentations made by Defendants and upon the expectation that they would
  7   disclose all material facts.
  8         120. Plaintiff’s reliance was a substantial factor in causing Plaintiff
  9   damages.
 10                                  PRAYER FOR RELIEF
 11         WHEREFORE, Plaintiff respectfully requests that the Court enter
 12   judgment and relief as follows:
 13         A. Declaring the sale of OAR tokens a security under the federal and state
 14              securities laws;
 15         B. Declaring that Defendants offered and sold unregistered, non-exempt
 16              securities in violation of federal and state securities laws;
 17         C. Declaring that Defendants are liable to Plaintiff under
 18              the Securities Act, the Exchange Act, the California Securities Law, and
 19              California’s Unfair Competition Law;
 20         D. Awarding Plaintiff rescission;
 21         E. Awarding compensatory damages, including lost profits;
 22         F. Ordering Defendants to provide restitution and to disgorge profits to
 23              Plaintiff;
 24         G. Awarding Plaintiff punitive damages in an amount sufficient to punish and
 25              deter Defendants;
 26         H. Awarding Plaintiff pre- and post-judgment interest at the statutory legal
 27              rate of 10% pursuant to Section 3289(b) of the California Civil Code;
 28

                                             - 20 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.22 Page 22 of 23



  1        I. Awarding Plaintiff attorneys’ fees pursuant to Section 1021.5 of the
  2           California Civil Code;
  3        J. Awarding Plaintiff the costs of this action;
  4        K. Enjoining Defendants and each of them from continuing to offer and sell
  5           unregistered, non-exempt securities;
  6        L. Ordering such other and further relief as may be just and proper.
  7

  8   DATED: March 6, 2020                  Respectfully Submitted,
  9
                                            By: s/ Jeffrey N. Goldberg
 10                                         Email: jeff@jeffreyngoldberglaw.com
 11
                                            JEFFREY N. GOLDBERG
 12
                                            THE LAW OFFICES OF JEFFREY N.
 13                                         GOLDBERG, P.C.
 14
                                            Attorney for Plaintiff
 15                                         Crypto Asset Fund, LLC
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                        - 21 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-00438-MMA-AHG Document 1 Filed 03/09/20 PageID.23 Page 23 of 23



  1                              DEMAND FOR JURY TRIAL
  2         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by
  3   jury of all claims in this Complaint so triable.
  4

  5   DATED: March 6, 2020                    Respectfully Submitted,
  6
                                              By: s/ Jeffrey N. Goldberg
  7                                           Email: jeff@jeffreyngoldberglaw.com
  8
                                              JEFFREY N. GOLDBERG
  9
                                              THE LAW OFFICES OF JEFFREY N.
 10                                           GOLDBERG, P.C.
 11
                                              Attorney for Plaintiff
 12                                           Crypto Asset Fund, LLC
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                          - 22 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
